         Case 1:20-cr-00399-PGG Document 40 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                  ORDER
 JAMES HOSKINS,
                                                              20 Cr. 399 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing currently scheduled for June 25, 2021 is adjourned to June 28,

2021 at 9:30 a.m.

Dated: New York, New York
       June 17, 2021
